DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inclined surface”; of claims 8 and 19; the “chamfer” of claims 9 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, the limitation “a flexible screen device” in line 2; “attached to a side of the flexible screen device” in lines 3-4 are unclear.
It is unclear, whether reference is being made to the flexible screen device and the side that were previously claimed in claim 1 or to an additional flexible screen device and side.
For the purpose of examination, the Examiner will interpret this as the flexible screen device and the side that were previously claimed in claim 1 and interpret claim 10 as “a display device, comprising the support layer according to claim 1”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 10-15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee US 20180134007.

Regarding claim 1, Lee discloses (in Fig. 2 and 3) a supporting layer (110), attached to a side of a flexible screen device (1000), comprising: 
at least one hollowed-out area (112) releasing an impact force when the flexible screen device (1000) is subjected to the impact force (see [0060]).

Regarding claim 2, Lee discloses the supporting layer according to claim 1, wherein the at least one hollowed-out area (112) is a plurality of hollowed-out areas (112 as depicted in Fig. 2).

Regarding claim 3, Lee discloses the supporting layer according to claim 2, wherein a shape of a projection of each of the plurality of hollowed-out areas (112) on 

Regarding claim 4, Lee discloses the supporting layer according to claim 3, wherein the shape of the projection of the hollowed-out area (112) on the upper surface of the supporting layer (110) is the circle (as depicted in Fig. 2), and the plurality of hollowed-out areas (112) are arranged uniformly (as depicted in Fig 2).

Regarding claim 7, Lee discloses the supporting layer according to claim 1, wherein a material of the supporting layer (110) comprises at least one of polyethylene terephthalate, polybutylene terephthalate and polymethyl methacrylate (see [0047]).

Regarding claim 8, Lee discloses the supporting layer according to claim 1, wherein an inner wall of each of the plurality of hollowed-out areas (112) is an inclined surface (as depicted in Fig. 3), and a size of a cross-section on a side close to the flexible screen device (1000) is larger than a size of a cross-section on a side far from the flexible screen device (1000 as depicted in Fig. 3, see [0058] they may be tapered or inversely tapered).

Regarding claim 10, Lee discloses a display device (display device of Fig. 1), comprising: 
a flexible screen device (1000 in Fig. 1); and 


Regarding claim 11 Lee discloses (a structure that would follow steps of) a manufacture method of a display device (display device of Fig. 1), comprising: 
preparing a supporting layer (110 in Fig. 1 and 2); 
preparing at least one hollowed-out area (112 in Fig. 2 and 3) on the supporting layer (110); 
providing a flexible screen device (1000 in Fig. 1), and attaching the supporting layer (110) provided with the at least one hollowed-out area (112) to a side of the flexible screen device (1000 as depicted in Fig. 1), 
wherein the at least one hollowed-out area (112) is used to release an impact force when the flexible screen device (1000) is subjected to the impact force (see [0060]).

Regarding claim 12, Lee discloses (a structure that would follow steps of) the manufacture method of the display device according to claim 11, wherein the at least one hollowed-out area (112) is a plurality of hollowed-out areas (112 as depicted in Fig. 2 and 3).

Regarding claim 13, Lee discloses (a structure that would follow steps of) the manufacture method according to claim 11, wherein the preparing at least one hollowed-out area (112) on the supporting layer (110) comprises: preparing the at least 

Regarding claim 14, Lee discloses (a structure that would follow steps of) the manufacture method according to claim 12, wherein a shape of a projection of each of the plurality of hollowed-out areas (112) on an upper surface of the supporting layer (110) is any one of a circle (as depicted in Fig. 2 and 3 see [0056]).

Regarding claim 15, Lee discloses (a structure that would follow steps of) the manufacture method according to claim 14, wherein the shape of the projection of the hollowed-out area (112) on the upper surface of the supporting layer (110) is the circle (as depicted in Fig. 2 and 3 see [0056]), and the hollowed-out areas (112) are arranged uniformly (as depicted in Fig. 2 and 3).

Regarding claim 18, Lee discloses (a structure that would follow steps of) the manufacture method according to claim 11, wherein a material of the supporting layer (110) comprises at least one of polyethylene terephthalate, polybutylene terephthalate and polymethyl methacrylate (see [0047]).

Regarding claim 19, Lee discloses (a structure that would follow steps of) the manufacture method according to claim 12, wherein an inner wall of each of the plurality of hollowed-out areas (112) is an inclined surface (as depicted in Fig. 3), and a size of a cross-section on a side close to the flexible screen device (1000) is larger than a size of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 4, 11 and 15 above.

Regarding claim 5, Lee discloses the supporting layer according to claim 4.
Lee does not explicitly disclose wherein a diameter of the hollowed-out area is within a range from 5 mm to 4 mm.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the size of the diameter of the hollowed-out area and have it be within a range of 5mm to 6mm, in order to provide desired impact resistance, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 6, Lee discloses the supporting layer according to claim 1, wherein a thickness of the supporting layer (110) is within a range from (10 µm to 250 µm see [0061]).
Lee does not explicitly disclose that the thickness of the supporting layer (110) is within a range from 80 µm to 100 µm.
 However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the thickness of the supporting layer of Lee be within a range from 80 µm to 100 µm, in order to improve impact resistance while reducing display size, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976). 

Regarding claim 9, Lee discloses the supporting layer according to claim 1, (wherein the at least one hollowed-out area 112 can have an unspecified shape see [0056]).
Lee does not explicitly disclose that the inner wall of each of the at least one hollowed-out area (112) is provided with a chamfer at a position close to the flexible screen device.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the shape to the at least one hollowed-out area of Lee and have the inner wall of each of the at least one hollowed-out area provided with a chamfer at a position close to the flexible screen device, in order to provide desired impact resistance, since a change in shape, absent persuasive 


Regarding claim 16, Lee discloses (a structure that would follow steps of) the manufacture method according to claim 15. 
Lee does not explicitly disclose wherein a diameter of the hollowed-out area is within a range from 5 mm to 4 mm.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the size of the diameter of the hollowed-out area and have it be within a range of 5mm to 6mm, in order to provide desired impact resistance, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).


Regarding claim 17, Lee discloses (a structure that would follow steps of) the manufacture method according to claim 11, wherein a thickness of the supporting layer is within a range from (10 µm to 250 µm see [0061]).
Lee does not explicitly disclose that the thickness of the supporting layer (110) is within a range from 80 µm to 100 µm.
prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976). 

Regarding claim 20, Lee discloses (a structure that would follow steps of) the manufacture method according to claim 11, (wherein the at least one hollowed-out area 112 can have an unspecified shape see [0056]).
Lee does not explicitly disclose that the inner wall of each of the at least one hollowed-out area (112) is provided with a chamfer at a position close to the flexible screen device.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the shape to the at least one hollowed-out area of Lee and have the inner wall of each of the at least one hollowed-out area provided with a chamfer at a position close to the flexible screen device, in order to provide desired impact resistance, since a change in shape, absent persuasive evidence that the change in shape is significant, is generally recognized as being within the level of ordinary skill in the art. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bocko US 20060207967 in Fig. 3; Chen US 20180315636 Fig. 2C; Lifka US 20060054594 Fig. 1-2; Woo US 20170133469 Fig. 1 and 2a all disclose a supporting layer, attached to a side of a flexible screen device, comprising: at least one hollowed-out area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841